Case 3:19-cv-00646-RNC Document 2 Filed 04/30/19 Page 1 of 7

UNITED STATES DISTRICT COURT

DISTRICT OF CONNECTICUT

BRENDA BERTOLINI

VS. CIVIL NO.
MUTUAL OF AMERICA LIFE

INSURANCE COMPANY | APRIL 29, 2019

COMPLAINT

4. This is an action pursuant to Title VII of the Civil Rights Act of 1964, 42
U.S.C. §§ 2000e, ef seq., and the Connecticut Fair Employment Practices Act,
Conn. Gen. Stat. §§ 60a-46(a)(1), 60a-46(b)(1) and 46(b)(7), to redress the
deprivation by the defendant of rights secured to the plaintiff by the laws of the
United States. The defendant discriminated against the plaintiff in employment
on the grounds of her sex and her pregnancy and related physical needs.

2. Jurisdiction of this court is invoked under the provisions of Sections
4331, 1343(3), and 1367(a) of Title 28 of the United States Code.

3. During all times mentioned in this action, the plaintiff was, and still is,
an adult female citizen of the United States residing in the State of Connecticut.

4. During all times mentioned in this action, the defendant was and is an

insurance company based in New York City and licensed to engage in the

1
Case 3:19-cv-00646-RNC Document 2 Filed 04/30/19 Page 2 of 7

insurance business in the State of Connecticut. It is and at all relevant times was
an employer within the meaning of the aforesaid statutes and at all relevant
times employed more than one hundred individuals.

5. The plaintiff has complied with all of the procedural prerequisites to suit
under the statutes aforementioned, having filed timely complaints of employment
discrimination with the United States Equal Employment Opportunity
Commission and the Connecticut Commission on Human Rights and
Opportunities and having received a Right to Sue Letter issued by the United
States Equal Employment Opportunity Commission on April 29, 2019, and a
Release of Jurisdiction issued by the Connecticut Commission on Human Rights
and Opportunities on April 26, 2019.

6. During her more than fifteen (15) years with the defendant, the plaintiff
served as both a Group Account Representative and, most recently since 2008,
Participant Account Executive in the defendant’s Hartford and Los Angeles
territories. She was employed at the defendant's Hartford office at the time of
the events described below.

7. During her time in the defendant's Hartford office, the plaintiff was one
of the company’s largest producers in the area and her significant contributions
were recognized at the defendant's national level. She was asked to speak to

hunderds of her colleagues from across the country at the National Sales
Case 3:19-cv-00646-RNC Document 2 Filed 04/30/19 Page 3 of 7

Conference, an event held only once every three years. Following her
presentation, she was asked to sit on a panel of her peers to help establish
better processes and increase success for newly hired PARS.

8. Early in 2017, a co-worker in the plaintiff's office began engaging in
threatening behavior toward her. The plaintiff reported this to superiors on
March 7, 2017. She was told to “rise above it.”

9. On March 27, 2017, the plaintiff informed her supervisor and his
supervisor that she was pregnant with her first child. During that conversation,
she again expressed concerns for her safety relating to the threatening behavior
of the co-worker. She was told that she should be “focusing on motherhood”
rather than on the conduct of her colleague.

10. The plaintiff subsequently reported to the defendant’s Human
Resources Department that the colleague’s behavior had negatively affected her
blood pressure and that this was potentially endangering her pregnancy. The
defendant still took no action.

11. Contemporaneously with these events, another employee resigned
because of the same colleague’s threatening and abusive behavior in the
workplace and another went on extended medical leave for the same reason.
Nevertheless, in June 2017 the plaintiff was given an annual review in which, for

the first time in her career, she was given a rating of only 3 out of 5 in the
Case 3:19-cv-00646-RNC Document 2 Filed 04/30/19 Page 4 of 7

category of “teamwork and cooperation” based on her allegedly “unprovoked”
complaints about the colleague.

42. On July 13, 2017, the plaintiff was threatened with termination
because of her complaints about the colleague.

13. The plaintiff left work on maternity leave on September 25, 2017, and
her baby was born on October 23, 2017. She returned to work on March 15,
2018, after having used up all of her vacation and sick time.

44. On February 28, 2018, the plaintiff notified her supervisor in writing
that she would be returning to work and would need accommodations for
expressing milk for her baby.

15. When the plaintiff returned to work on March 15, 2018, she realized
that no arrangements had been made to afford her any privacy for expressing
milk, although such arrangements had been made in the past for colleagues in
other offices of the defendant and the total cost was less than five hundred
dollars. The plaintiff objected that she was in an office with clear glass walls and
the New York corporate office advised her to call a local company to install
window blinds. She did so immediately. Meanwhile, arrangements were made
to “frost” the glass walls of a conference room pending arrival of window blinds.
While that process was taking place, paper was affixed to the glass walls of the

plaintiff's office.
Case 3:19-cv-00646-RNC Document 2 Filed 04/30/19 Page 5 of 7

16. On April 6, 2018, the “frosting” of the conference room windows was
completed and on that day the plaintiff's supervisor instructed the office
receptionist to remove the paper coverings from the glass walls in the plaintiff's
office. However, the “frosting” did not provide adequate privacy for the plaintiff
and a coworker was assigned to use that room at the same time as a temporary
office. As a result, the plaintiff was forced to leave the office and pump at home.
Upon her return, she was reprimanded for leaving the office without permission.

47. Over the weekend of April 7-8, 2018, the plaintiff developed hives
from the stress caused by the above events.

18. When the plaintiff returned to work on April 9, 2018, she explained
her situation to her supervisor, who agreed that the “frosting” was not adequate.
The plaintiff explained to him that the lack of a permanent safe place to pum was
causing her to suffer severe anxiety and hives.

19. On April 10, 2018, the plaintiff woke up with hives covering her face
and neck. Her physician put her on a steroid. When she returned to work on
April 18, she discovered that once again the paper coverings on her glass walls
had been removed and that a freestanding screen had been put up. The screen
had gaps which permitted others to watch the plaintiff.

20. On April 19, 2018, the plaintiff's physician, who had been advised of

the plaintiffs workplace difficulty in being afforded a private place to pump and
Case 3:19-cv-00646-RNC Document 2 Filed 04/30/19 Page 6 of 7

observing her reaction thereto, recommended that the plaintiff be placed
immediately on a medical leave of absence.

21. The plaintiff returned from her medical leave on July 3, 2018.
Contemporaneously with these events, she was notified that she was expected
to reach all of her objectives and goals for the year despite being out on
maternity leave for the first ten weeks of the year.

22. In the manner described above, the defendant subjected the plaintiff
to disparate treatment and a hostile working environment because of her gender
and her pregnancy and the circumstances associated therewith, all in violation of
the statutes described above.

WHEREFORE, the plaintiff claims judgment against the defendant as
follows:

A. Compensatory damages in an amount this court shall consider to be
just, reasonable and fair;

B. Punitive damages in an amount this court shall consider to be just,
reasonable and fair;

C. Attorney fees and the costs of this action;

D. Such other relief as this court shall consider to be fair and equitable.

The plaintiff claims trial by jury.
Case 3:19-cv-00646-RNC Document 2 Filed 04/30/19 Page 7 of 7

THE PLAINTIFF

BY:

/s/ (ct00215)
JOHN R. WILLIAMS (ct00215)
51 Elm Street
New Haven, CT 06510
203-562-9931
Fax: 203-776-9494
jrnv@johnrwilliams.com
